251 F.2d 22
102 U.S.App.D.C. 280, 116 U.S.P.Q. 41
APPLETON ELECTRIC COMPANY, Appellant,v.Bobert C. WATSON, Commissioner of Patents, Appellee.
No. 13985.
United States Court of Appeals District of Columbia Circuit.Argued Nov. 27, 1957.Decided Jan. 3, 1958.

Mr. Edward W. Osann, Jr., Chicago, Ill., of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Messrs. Andrew B. Beveridge and Joseph A. DeGrandi, Washington, d,.c., were on the brief, for appellant.
Mr. S. William Cochran, Atty., U.S. Patent Office, with whom Mr. Clarence W. Moore, Sol., U.S. Patent Office, was on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
An applicant for a patent appeals from an adverse decision in an action under U.S.Code, Title 35, 145.  We find no error affecting substantial rights.


2
Affirmed.